Name: Commission Regulation (EC) NoÃ 219/2008 of 11 March 2008 amending Council Regulation (EC) NoÃ 423/2007 concerning restrictive measures against Iran
 Type: Regulation
 Subject Matter: international affairs;  international security;  technology and technical regulations;  trade policy;  Asia and Oceania
 Date Published: nan

 12.3.2008 EN Official Journal of the European Union L 68/5 COMMISSION REGULATION (EC) No 219/2008 of 11 March 2008 amending Council Regulation (EC) No 423/2007 concerning restrictive measures against Iran THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 423/2007 (1), and in particular Article 15(1)(c) thereof, Whereas: (1) Annex IV to Regulation (EC) No 423/2007 lists persons, entities and bodies who, having been designated by the United Nations Security Council or by the Sanctions Committee of the UN Security Council, are covered by the freezing of funds and economic resources under that Regulation. (2) On 3 March 2008, the UN Security Council decided to amend the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply. Annex IV should therefore be amended accordingly. (3) The Articles 8(a), 9 and 11(b) of Regulation (EC) No 423/2007 refer to the date on which the person, entity or body has been designated by the Sanctions Committee, the UN Security Council or the Council. It is appropriate to add the relevant date to each entry. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 423/2007 is hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 103, 20.4.2007, p. 1. Regulation as last amended by Regulation (EC) No 116/2008 (OJ L 35, 9.2.2008, p. 1). ANNEX ANNEX IV List of persons, entities and bodies referred to in Article 7(1) A. Legal persons, entities and bodies (1) Abzar Boresh Kaveh Co. (alias BK Co.). Date of UN designation: 3.3.2008. Other information: involved in the production of centrifuge components. (2) Ammunition and Metallurgy Industries Group (alias (a) AMIG, (b) Ammunition Industries Group). Date of UN designation: 24.3.2007. Other information: (a) AMIG controls 7th of Tir, (b) AMIG is owned and controlled by the Defence Industries Organisation (DIO). (3) Atomic Energy Organisation of Iran (AEOI). Date of UN designation: 23.12.2006. Other information: Involved in Irans nuclear programme. (4) Bank Sepah and Bank Sepah International. Date of UN designation: 24.3.2007. Other information: Bank Sepah provides support for the Aerospace Industries Organisation (AIO) and subordinates, including Shahid Hemmat Industrial Group (SHIG) and Shahid Bagheri Industrial Group (SBIG). (5) Barzagani Tejarat Tavanmad Saccal companies. Date of UN designation: 3.3.2008. Other information: (a) subsidiary of Saccal System companies, (b) this company tried to purchase sensitive goods for an entity listed in resolution 1737 (2006). (6) Cruise Missile Industry Group (alias Naval Defence Missile Industry Group). Date of UN designation: 24.3.2007. (7) Defence Industries Organisation (DIO). Date of UN designation: 23.12.2006. Other information: (a) Overarching MODAFL-controlled entity, some of whose subordinates have been involved in the centrifuge programme making components, and in the missile programme, (b) Involved in Irans nuclear programme. (8) Electro Sanam Company (alias (a) E. S. Co., (b) E. X. Co.). Date of UN designation: 3.3.2008. Other information: AIO front-company, involved in the ballistic missile programme. (9) Esfahan Nuclear Fuel Research and Production Centre (NFRPC) and Esfahan Nuclear Technology Centre (ENTC). Date of UN designation: 24.3.2007. Other information: They are parts of the Atomic Energy Organisation of Irans (AEOI) Nuclear Fuel Production and Procurement Company. (10) Ettehad Technical Group. Date of UN designation: 3.3.2008. Other information: AIO front-company, involved in the ballistic missile programme. (11) Fajr Industrial Group. Date of UN designation: 23.12.2006. Other information: (a) Formerly Instrumentation Factory Plant, (b) Subordinate entity of AIO, (c) Involved in Irans ballistic missile programme. (12) Farayand Technique. Date of UN designation: 23.12.2006. Other information: (a) Involved in Irans nuclear programme (centrifuge programme), (b) Identified in IAEA reports. (13) Industrial Factories of Precision (IFP) Machinery (alias Instrumentation Factories Plant). Date of UN designation: 3.3.2008. Other information: used by AIO for some acquisition attempts. (14) Jabber Ibn Hayan. Date of EU designation: 24.4.2007 (UN: 3.3.2008). Other information: AEOI laboratory involved in fuel-cycle activities. (15) Joza Industrial Co. Date of UN designation: 3.3.2008. Other information: AIO front-company, involved in the ballistic missile programme. (16) Kala-Electric (alias Kalaye Electric). Date of UN designation: 23.12.2006. Other information: (a) Provider for PFEP  Natanz, (b) Involved in Irans nuclear programme. (17) Karaj Nuclear Research Centre. Date of UN designation: 24.3.2007. Other information: Part of AEOIs research division. (18) Kavoshyar Company. Date of UN designation: 24.3.2007. Other information: Subsidiary company of AEOI. (19) Khorasan Metallurgy Industries. Date of UN designation: 3.3.2008. Other information: (a) subsidiary of the Ammunition Industries Group (AMIG) which depends on DIO, (b) involved in the production of centrifuge components. (20) Mesbah Energy Company. Date of UN designation: 23.12.2006. Other information: (a) Provider for A40 research reactor  Arak, (b) Involved in Irans nuclear programme. (21) Niru Battery Manufacturing Company. Date of UN designation: 3.3.2008. Other information: (a) subsidiary of the DIO, (b) its role is to manufacture power units for the Iranian military including missile systems. (22) Novin Energy Company (alias Pars Novin). Date of UN designation: 24.3.2007. Other information: It operates within AEOI. (23) Parchin Chemical Industries. Date of UN designation: 24.3.2007. Other information: Branch of DIO. (24) Pars Aviation Services Company. Date of UN designation: 24.3.2007. Other information: maintains aircraft. (25) Pars Trash Company. Date of UN designation: 23.12.2006. Other information: (a) Involved in Irans nuclear programme (centrifuge programme), (b) Identified in IAEA reports. (26) Pishgam (Pioneer) Energy Industries. Date of UN designation: 3.3.2008. Other information: has participated in construction of the Uranium Conversion Facility at Esfahan. (27) Qods Aeronautics Industries. Date of UN designation: 24.3.2007. Other information: It produces unmanned aerial vehicles (UAVs), parachutes, paragliders, paramotors, etc. (28) Sanam Industrial Group. Date of UN designation: 24.3.2007. Other information: subordinate to AIO. (29) Safety Equipment Procurement (SEP). Date of UN designation: 3.3.2008. Other information: AIO front-company, involved in the ballistic missile programme. (30) 7th of Tir. Date of UN designation: 23.12.2006. Other information: (a) Subordinate of DIO, widely recognised as being directly involved in Irans nuclear programme, (b) Involved in Irans nuclear programme. (31) Shahid Bagheri Industrial Group (SBIG). Date of UN designation: 23.12.2006. Other information: (a) Subordinate entity of AIO, (b) Involved in Irans ballistic missile programme. (32) Shahid Hemmat Industrial Group (SHIG). Date of UN designation: 23.12.2006. Other information: (a) subordinate entity of AIO, (b) Involved in Irans ballistic missile programme. (33) Shoa Aviation. Date of UN designation: 24.3.2007. Other information: It produces microlights. (34) TAMAS Company. Date of EU designation: 24.4.2007 (UN: 3.3.2008). Other information: (a) involved in enrichment-related activities, (b) TAMAS is an overarching body, under which four subsidiaries have been established, including one for uranium extraction to concentration and another in charge of uranium processing, enrichment and waste. (35) Ya Mahdi Industries Group. Date of UN designation: 24.3.2007. Other information: subordinate to AIO. B. Natural persons (1) Fereidoun Abbasi-Davani. Date of UN designation: 24.3.2007. Other information: Senior Ministry of Defence and Armed Forces Logistics (MODAFL) scientist with links to the Institute of Applied Physics. Working closely with Mohsen Fakhrizadeh-Mahabadi. (2) Dawood Agha-Jani. Function: Head of the PFEP - Natanz. Date of UN designation: 23.12.2006. Other information: Person involved in Irans nuclear programme. (3) Ali Akbar Ahmadian. Title: Vice Admiral. Function: Chief of Iranian Revolutionary Guard Corps (IRGC) Joint Staff. Date of UN designation: 24.3.2007. (4) Amir Moayyed Alai. Date of EU designation: 24.4.2007 (UN: 3.3.2008). Other information: involved in managing the assembly and engineering of centrifuges. (5) Behman Asgarpour. Function: Operational Manager (Arak). Date of UN designation: 23.12.2006. Other information: Person involved in Irans nuclear programme. (6) Mohammad Fedai Ashiani. Date of EU designation: 24.4.2007 (UN: 3.3.2008). Other information: involved in the production of ammonium uranyl carbonate and management of the Natanz enrichment complex. (7) Abbas Rezaee Ashtiani. Date of UN designation: 3.3.2008. Other information: a senior official at the AEOI Office of Exploration and Mining Affairs. (8) Bahmanyar Morteza Bahmanyar. Function: Head of Finance & Budget Dept, Aerospace Industries Organisation (AIO). Date of UN designation: 23.12.2006. Other information: Person involved in Irans ballistic missile programme. (9) Haleh Bakhtiar. Date of EU designation: 24.4.2007 (UN: 3.3.2008). Other information: involved in the production of magnesium at a concentration of 99.9 %. (10) Morteza Behzad. Date of EU designation: 24.4.2007 (UN: 3.3.2008). Other information: involved in making centrifuge components. (11) Ahmad Vahid Dastjerdi. Function: Head of the Aerospace Industries Organisation (AIO). Date of UN designation: 23.12.2006. Other information: Person involved in Irans ballistic missile programme. (12) Ahmad Derakhshandeh. Function: Chairman and Managing Director of Bank Sepah. Date of UN designation: 24.3.2007. (13) Mohammad Eslami. Title: Dr. Date of UN designation: 3.3.2008. Other information: Head of Defence Industries Training and Research Institute. (14) Reza-Gholi Esmaeli. Function: Head of Trade & International Affairs Dept, Aerospace Industries Organisation (AIO). Date of UN designation: 23.12.2006. Other information: Person involved in Irans ballistic missile programme. (15) Mohsen Fakhrizadeh-Mahabadi. Date of UN designation: 24.3.2007. Other information: Senior MODAFL scientist and former head of the Physics Research Centre (PHRC). (16) Mohammad Hejazi. Title: Brigadier General. Function: Commander of Bassij resistance force. Date of UN designation: 24.3.2007. (17) Mohsen Hojati. Function: Head of Fajr Industrial Group. Date of UN designation: 24.3.2007. (18) Seyyed Hussein Hosseini. Date of EU designation: 24.4.2007 (UN: 3.3.2008). Other information: AEOI official involved in the heavy water research reactor project at Arak. (19) M. Javad Karimi Sabet. Date of EU designation: 24.4.2007 (UN: 3.3.2008). Other information: Head of Novin Energy Company, which is designated under resolution 1747 (2007). (20) Mehrdada Akhlaghi Ketabachi. Function: Head of Shahid Bagheri Industrial Group (SBIG). Date of UN designation: 24.3.2007. (21) Ali Hajinia Leilabadi. Function: Director General of Mesbah Energy Company. Date of UN designation: 23.12.2006. Other information: Person involved in Irans nuclear programme. (22) Naser Maleki. Function: Head of Shahid Hemmat Industrial Group (SHIG). Date of UN designation: 24.3.2007. Other information: Naser Maleki is also a MODAFL official overseeing work on the Shahab-3 ballistic missile programme. The Shahab-3 is Irans long-range ballistic missile currently in service. (23) Hamid-Reza Mohajerani. Date of EU designation: 24.4.2007 (UN: 3.3.2008). Other information: involved in production management at the Uranium Conversion Facility (UCF) at Esfahan. (24) Jafar Mohammadi. Function: Technical Adviser to the Atomic Energy Organisation of Iran (AEOI) (in charge of managing the production of valves for centrifuges). Date of UN designation: 23.12.2006. Other information: Person involved in Irans nuclear programme. (25) Ehsan Monajemi. Function: Construction Project Manager, Natanz. Date of UN designation: 23.12.2006. Other information: Person involved in Irans nuclear programme. (26) Mohammad Reza Naqdi. Title: Brigadier General. Date of UN designation: 3.3.2008. Other information: former Deputy Chief of Armed Forces General Staff for Logistics and Industrial Research/Head of State Anti-Smuggling Headquarters, engaged in efforts to get round the sanctions imposed by resolutions 1737 (2006) and 1747 (2007). (27) Houshang Nobari. Date of EU designation: 24.4.2007 (UN: 3.3.2008). Other information: involved in the management of the Natanz enrichment complex. (28) Mohammad Mehdi Nejad Nouri. Title: Lt Gen. Function: Rector of Malek Ashtar University of Defence Technology. Date of UN designation: 23.12.2006. Other information: The chemistry department of Ashtar University of Defence Technology is affiliated to MODALF and has conducted experiments on beryllium. Person involved in Irans nuclear programme. (29) Mohammad Qannadi. Function: AEOI Vice President for Research & Development. Date of UN designation: 23.12.2006. Other information: Person involved in Irans nuclear programme. (30) Amir Rahimi. Function: Head of Esfahan Nuclear Fuel Research and Production Center. Date of UN designation: 24.3.2007. Other information: Esfahan Nuclear Fuel Research and Production Center is part of the AEOIs Nuclear Fuel Production and Procurement Company, which is involved in enrichment-related activities. (31) Abbas Rashidi. Date of EU designation: 24.4.2007 (UN: 3.3.2008). Other information: involved in enrichment work at Natanz. (32) Morteza Rezaie. Title: Brigadier General. Function: Deputy Commander of IRGC. Date of UN designation: 24.3.2007. (33) Morteza Safari. Title: Rear Admiral. Function: Commander of IRGC Navy. Date of UN designation: 24.3.2007. (34) Yahya Rahim Safavi. Title: Maj Gen. Function: Commander, IRGC (Pasdaran). Date of UN designation: 23.12.2006. Other information: Person involved in both Irans nuclear and ballistic missile programmes. (35) Seyed Jaber Safdari. Date of UN designation: 24.3.2007. Other information: Manager of the Natanz Enrichment Facilities. (36) Hosein Salimi. Title: General. Function: Commander of the Air Force, IRGC (Pasdaran). Date of UN designation: 23.12.2006. Other information: Person involved in Irans ballistic missile programme. (37) Qasem Soleimani. Title: Brigadier General. Function: Commander of Qods force. Date of UN designation: 24.3.2007. (38) Ghasem Soleymani. Date of UN designation: 3.3.2008. Other information: Director of Uranium Mining Operations at the Saghand Uranium Mine. (39) Mohammad Reza Zahedi. Title: Brigadier General. Function: Commander of IRGC Ground Forces. Date of UN designation: 24.3.2007. (40) General Zolqadr. Function: Deputy Interior Minister for Security Affairs, IRGC officer. Date of UN designation: 24.3.2007.